Citation Nr: 0912486	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  06-37 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Timothy White, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
September 1970.

This matter comes before the Board of Veterans' Appeals (BVA) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

The Veteran testified before the undersigned Veterans Law 
Judge at a video conference hearing in February 2009; a 
transcript is of record.  Subsequently, the Veteran submitted 
new evidence and a waiver of RO consideration.


FINDINGS OF FACT

1.  The evidence of record is consistent with the Veteran's 
exposure to hostile enemy action in the Chu Lai region of the 
Republic of Vietnam.  

2.  The competent medical evidence shows the Veteran has PTSD 
that is etiologically related to his active service.  


CONCLUSION OF LAW

PTSD was incurred during active military service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(d), (f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 
& Supp. 2008); 38 C.F.R. § 3.159 (2008).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, if any error was committed with respect to 
either the duty to notify or the duty to assist, such error 
was harmless and will not be discussed any further.  

Merits of the Claim for Service Connection

The Veteran claims that he currently suffers from PTSD as a 
result of incidents that occurred during service in the 
Republic of Vietnam from 1969 to 1970.  The RO denied the 
claim, and the Veteran appeals that decision.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  
Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2008).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A September 2005 letter from Dr. Reid, the Veteran's 
psychiatrist, provided a diagnosis of PTSD.  Dr. Reid also 
stated that all of the Veteran's symptoms were related to his 
experiences in Vietnam.  Thus, two of the three elements for 
establishing service connection for PTSD have been satisfied.  
The outcome of the case turns on whether there is 
satisfactory proof of an in-service stressor. 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service will vary depending on 
whether the Veteran "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60 (1993).  If the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2008).  Service-connection of such injury or 
disease may be rebutted by clear and convincing evidence to 
the contrary.  38 C.F.R. § 3.304(d) (2008).

The term "combat" is defined to mean "a fight, encounter, 
or contest between individuals or groups" and "actual 
fighting engagement of military forces."  VAOPGCPREC 12-99 
(Oct. 1999) citing WEBSTER'S THIRD NEW INT'L DICTIONARY 452 
(1981).  The phrase "engaged in combat with the enemy" 
requires that the Veteran "have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  
VAOPGCPREC 12-99.  Whether or not a Veteran "engaged in 
combat with the enemy" must be determined through recognized 
military citations or other supportive evidence.  

The Veteran's DD Form 214 shows the Veteran's specialization 
was not combat-specific, as his duty in Vietnam was as an 
armor/unit supplier.  He was assigned to the 1st Battalion, 
198th Infantry Brigade in the Republic of Vietnam from 
September 1969 to September 1970.  The Veteran's alleged 
combat stressors include mortar and rocket attacks at Bayonet 
and Chu Lai bases and almost being stabbed in the back by a 
Viet Cong soldier while in a village with fellow soldiers.  
The Veteran spoke of these stressors at the Board hearing.  
He testified that he experienced rocket and mortar attacks 
three to four times, including one occasion where the mess 
hall was mortared and rocketed while he was inside the 
building.  He could not remember the exact dates of the 
attacks.    

Testimony provided by the Veteran's wife at the hearing 
corroborated his assertion that his base was subject to 
mortar and rocket attacks.  In response to a question about 
whether the Veteran spoke of his stressor experiences before 
they were married or shortly thereafter, his wife stated that 
he told her about the mess hall being mortared.  She 
explained that from then on, every time he went to the mess 
hall, he wondered if he would be eating his last meal.     

The Veteran received the following military medals for his 
service in the Republic of Vietnam: the Vietnam Service Medal 
with four Bronze Stars, the Republic of Vietnam Gallantry 
Cross Unit Citation with Palm, the Bronze Star Medal, the 
Good Conduct Medal, the National Defense Service Medal, the 
Republic of Vietnam Campaign Medal and an Army Commendation 
Medal with two Bars.  Although the medals are not directly 
indicative of participation in combat, the Board finds that 
they are consistent with the Veteran's claimed stressors and 
the hardships of the Veteran's service.  

The Board has determined that the statements by the Veteran 
and his wife are credible lay evidence that the Veteran was 
involved in an attack.  Accordingly, the issue of 
participation in combat is in relative equipoise.  Resolving 
any reasonable doubt in the Veteran's favor, the Board finds 
that the Veteran participated in combat while in service.  
The third element for service connection of PTSD is 
satisfied.    


ORDER

Entitlement to service connection for PTSD is granted. 





____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


